                              EXHIBIT 10.16




                  ENGLISH VERSION OF 2008 LEASE AGREEMENT

              BY AND BETWEEN COMMERCE GROUP CORP. AND CORSAIN







WE, GINO ROLANDO BETTAGLIO RIVAS of fifty four years of age, Bachelor in

Economy, of domicile in Antiguo Cuscatlan, Department of La Libertad,

bearer of my Sole Identity Document number zero two million one hundred

eighty three thousand eight hundred seventy seven acting in the name and

representation, in his capacity of President and Legal Representative of

the CORPORACION SALVADORENA DE INVERSIONES  that is abbreviated CORSAIN,

official Institution of Autonomous character, of this domicile, with Tax

Identification Number zero six hundred fourteen - zero ten thousand one

hundred eighty two zero zero one-one; who in the course of this document

will be called "THE LESSEE" OR CORSAIN; for the other part Mr. EDWARD A.

MACHULAK OF FIFTY SIX years of age, businessman, of American nationality,

bearer of passport number TWO ZERO SEVEN FIVE SIX SEVEN ONE ZERO ZERO,

issued by the immigration authorities of that country, the day of

December 18, of the year two thousand two, with expiration dat e of

December 17, of the year two thousand twelve, in capacity of Special

Power for the company COMMERCE GROUP CORP, corporation of the State of

Wisconsin, United States of America, who for not speaking or reading

Spanish is accompanied by his translator Mr. JOHN HOWARD CURRY, of sixty

seven years of age, businessman, of nationality of the United States of

America, bearer of passport number zero four five five two seven three

six two, issued by the Migratory Authorities of that country, the day of

July 13, of one thousand nine hundred ninety nine, with expiration date

of July 12, of two thousand nine; the company referred to above

henceforth will be called "THE LESSOR", through this instrument we agree

to sign a SIMPLE LEASING CONTRACT" which will be subject to the following

clauses:  I. DECLARATION OF DOMINION. That the leasing entity is owner

and current possessor of a portion of rustic land and constructions that

it contains, that was dismembered from a land of greater size of SIX TY

SIX HECTARES SEVENTY TWO AREAS FIVE POINT TWENTY FIVE CENTIAREAS,

equivalent to NINETY SIX MANZANAS EIGHT THOUSAND NINE HUNDRED SIXTY FOUR

POINT TWENTY THREE SQUARE VARAS, that forms part of the CORSAIN property,

known jointly as MONTECRISTO MINES, located in




                                   1

<PAGE>




Jurisdiction of Jocoro, Department of Morazan, inscribed in favor of

CORSAIN to Number ONE HUNDRED SEVENTY NINE of the Book TWO HUNDRED

SEVENTY FIVE  of the Registry of Property in Morazan whose description is

the following: Starting from the geodesic marker Valle Santiago in

direction  North fifty six degrees zero six point zero minutes West and a

distance of ninety six point fifty four meters one arrives at a point

from where with  direction  North  twenty  five  degrees  thirty four

point zero minutes East and a distance of one hundred meters,  one

arrives at another point from where with direction North twenty eight  

degrees  thirty four point three minutes East and a distance of one

hundred  meters one arrives at another point from where with  direction  

North  thirty  eight  degrees  thirty four point six minutes East and a

distance of three hundred meters one arrives at another point from where

with  direction  North forty one degrees  fifteen  point zero minutes

East and at a distance of three hundred meters is found the corner

South-West of the  property  that is  described  below,  whose  measures  

and  borders are the following:  TO THE WEST:  Straight line with

direction  North thirty six degrees forty two point sixty five minutes

West and a distance of eight  hundred  thirty eight point zero fifty six

meters,  bordering with lands of the general property of greater capacity

property of CORSAIN; TO THE NORTH: broken line that consists of thirty

one straight  lines;  the first with  direction  North  seventy  three

degrees twenty four point fifty eight minutes East and a distance of

sixty three meters  twenty one  centimeters;  the second  with  direction  

North forty three degrees  thirty six point thirty one minutes East and a

distance of forty meters sixty nine centimeters; the third with direction

North thirty six degrees  forty two point sixty six minutes  East and a

distance of fifty six meters  sixty eight centimeters;  the fourth with  

direction  North forty three degrees  eighteen  point  eighty four  

minutes East and a distance of eighty one meters thirty  centimeters,  

eight  millimeters;  the fifth with direction North seven  degrees  three  

point  twenty one  minutes  East and a distance of twenty meters eighty

four  centimeters,  eight  millimeters;  the sixth with  direction North  

seventy  degrees  fifty six point  seven  minutes  West and a distance of

thirteen  meters fifty  centimeters;  the seventh with a direction North

seventy degrees forty point  fourteen  minutes West and a distance of

forty seven meters sixty  centimeters,  six  millimeters;  the eighth

with direction  North and one degree  thirty six point forty seven  

minutes East and a distance of forty eight meters twenty one centimeters,  

four

                                   2




<PAGE>




millimeters; the ninth with direction North forty five degrees  fifty one

point ninety seven  minutes East and a distance of ninety eight meters

thirty seven  centimeters,  two millimeters;  the tenth with direction

North forty three degrees fifty nine point zero seven minutes East and a

distance of one hundred forty meters twenty three centimeters, one

millimeter; the eleventh with  direction  South twenty nine degrees

thirty seven point sixty minutes East and a distance of thirty one

meters, ninety three centimeters, five millimeters;  the twelfth with  

direction  South forty five degrees twenty three point  eighty  seven  

minutes  East and a distance of forty four  meters  eighty centimeters,  

three  millimeters;  the thirteenth with direction South forty one

degrees two point fifty one minutes  East and a distance of thirty  

meters forty five centimeters,  five  millimeters;  the fourteenth with

direction South sixty six degrees  sixteen point thirty one minutes East

and a distance of twenty five meters eighty seven  centimeters;  the

fifteenth  with  direction  North seventy three degrees  thirteen  point  

thirteen  minutes East and a distance of fifteen meters,  sixty nine  

centimeters;  the  sixteenth  with  direction  South eighty degrees  

seventeen  point fifty two  minutes  East and a distance of twenty nine

meters forty one centimeters,  four millimeters;  the seventeenth with

direction South five degrees forty eight point seventy four minutes West

and a distance of fifty two meters, sixty seven centimeters,  one

millimeter;  the eighteenth with direction  South twenty five  degrees

fifty eight point sixty nine minutes East and a distance of thirty two

meters,  twenty centimeters,  six millimeters;  the nineteenth  with

direction  South forty four degrees forty one point forty nine minutes

East and a distance of thirty two meters, ninety seven centimeters,  two

millimeters;  the twentieth with direction south sixty degrees thirty

nine point twenty  six  minutes  East and a  distance  of forty  six

meters,  twenty  five centimeters,  eight millimeters; the twenty first

with direction South fifty one degrees one point one seventy  one minutes

East and a distance of thirty  eight meters,  one millimeter;  the twenty

second with direction South seventy degrees forty two point eleven

minutes East and a distance of twenty six meters,  twenty centimeters,

two millimeters; the twenty third with direction South seventy nine

degrees  forty  nine  degrees  forty four point  forty five  minutes

East and a distance  of ten meters  fifty five  centimeters,  six

millimeters;  the twenty fourth with direction  North seventy degrees

sixty five point eight minutes East and a distance of twenty seven




                                   3




<PAGE>




meters twenty one centimeters, eight millimeters; the twenty  fifth with

direction  North fifty eight  degrees  twenty nine point twelve minutes

East and a distance of one hundred five meters,  fifty  eight

centimeters,  three  millimeters;  the twenty  sixth with direction

South eighty degrees thirty eight point ninety two minutes East and a

distance of twenty meters, sixty one centimeters,  seven millimeters; the

twenty seventh  with  direction  South fifty one degrees zero point

eighty four minutes East and a distance of eleven meters, ninety

centimeters,  five millimeters; the twenty  eighth with  direction  South

forty two degrees fifty three point thirty seven  minutes  East  and a  

distance  of  eighty  four  meters,  seventy  seven centimeters,  two

millimeters; the twenty ninth with direction South seventy six degrees  

forty seven point forty six minutes  East and a distance of eighty nine

meters, five centimeters,  seven millimeters; the thirtieth with

direction South seventy seven degrees forty five point  thirteen  minutes

East and a distance of thirty meters, eighty two centimeters,  nine

millimeters;  the thirty first with direction  South sixty four degrees

fifty one point fourteen  minutes East and a distance of sixteen  meters,  

thirty  centimeters,  eight  millimeters.  All the pieces border with

lands of Mr. Rene Gonzalez, deep ravine in the middle, TO THE EAST:

Broken line made up by twenty one straight lines: the first with

direction South forty one  degrees  forty  seven  point  sixty  eight

minutes  West and a distance of forty nine  meters,  fifty six

centimeters,  two  millimeters;  the second with direction  South twenty

seven degrees forty point eighty six minutes West and a distance  of

forty  five  meters,  twenty  three  centimeters,  eight millimeters;

the third with  direction  South twenty nine  degrees  fifty seven point

nineteen  minutes West and a distance of thirty two meters,  twenty eight

centimeters,  two millimeters;  the fourth with direction South eighteen

degrees twenty eight point zero one minutes West and a distance of eleven

meters, ninety five  centimeters,  six  millimeters;  the fifth with

direction  South seventeen degrees  thirty point  ninety seven  minutes

East and a distance of nine meters, seventy four centimeters,  two

millimeters; the sixth with direction South forty one degrees  thirty

five point fifty three minutes East and a distance of twenty seven

meters,  six centimeters,  three  millimeters;  the seventh with

direction South eighty seven  degrees  twenty three point ninety three

minutes East and a distance of thirty two meters, seventeen centimeters,

one millimeter; the eighth with direction  North eighty one degrees




                                   4




<PAGE>




zero point zero five minutes East and a distance of twenty meters, ninety

centimeters,  five millimeters; the ninth with direction  South eighty

eight  degrees zero seven point twenty five minutes East and a distance

of twenty eight meters, ninety seven centimeters;  the tenth with

direction  South eighty five  degrees  zero two point eleven  minutes

East and a distance of twenty six meters,  fifty seven  centimeters,  six

millimeters;  the eleventh  with  direction  South eighty two degrees

fifty eight point forty nine minutes East and a distance of twenty six

meters,  forty nine  centimeters,  one millimeter;  the twelfth with

direction  South  eleven  degrees zero zero point thirty six minutes and

a distance of twelve  meters,  seventy five  centimeters, five

millimeters; the thirteenth with direction South twelve degrees thirty

five point  seventeen  minutes  West  and  a  distance  of  sixty  nine

meters,  two centimeters, nine millimeters;  the fourteenth with

direction South six degrees twenty  four point  sixteen  minutes  East

and a  distance  of twenty six meters ninety three centimeters,  eight

millimeters; the fifteenth with direction South seventy  degrees  sixteen

point twenty nine minutes East and a distance of fifty five  meters  

forty eight  centimeters,  six  millimeters;  the  sixteenth  with

direction South sixty seven  degrees  fifty one point  fifty two minutes  

East and a distance of forty meters,  eighty  centimeters,  seven  

millimeters;  the  seventeenth  with direction  South thirty three

degrees twenty three point thirty two minutes East and a distance of

twenty two meters, fifty one centimeters, six millimeters; the eighteenth

with direction South four degrees eighty two point zero three minutes

West and a  distance  of twenty  six  meters,  seventy  four  

centimeters,  four millimeters;  the nineteenth  with direction  South

forty one degrees twenty six point twenty seven  minutes  West and a

distance of seventy  meters,  thirty one centimeters,  one  millimeter;  

the twentieth  with  direction  South twenty one degrees  forty nine

point  thirty one  minutes  East and a distance of forty six meters,  

seventy  three  centimeters,  nine  millimeters;  the twenty first with

direction  South  forty four  degrees  twenty  point  fifty  minutes  

East and a distance of sixty one meters,  eighty four centimeters,  four  

millimeters.  The first fifteen pieces border with lands of Mr. Rene

Gonzalez,  deep ravine in the middle;  the other six pieces border with

Colonia  Monte  Cristo;  TO THE SOUTH: Broken line made up of thirteen  

straight lines:  the first with direction South seventy  degrees  fifty

seven point fifty seven  minutes  West and a distance of fifty meters,

ninety two centimeters, six millimeters;




                                   5




<PAGE>




the second with direction South  sixty  seven  degrees  twenty  four

point  forty one  minutes  West and a distance of fifty seven meters,

eighty one centimeters,  six  millimeters;  the third with  direction

South sixty two degrees  thirty nine point  seventy  nine minutes West

and a distance of fifty nine meters,  thirteen  centimeters,  eight

millimeters;  the fifth with  direction  South fifty seven  degrees forty

eight point forty eight minutes West and a distance of thirty seven

meters, ninety six centimeters,  three  millimeters;  the seventh  with

direction  South fifty two degrees  forty five point forty four  minutes

West and a distance of forty three meters,  sixty two  centimeters, eight  

millimeters;  the eighth with direction South fifty four degrees fifty

five point forty one minutes West and a distance of one hundred twenty

six meters,  fourteen  centimeters,  two millimeters;  the ninth with  

direction  South fifty six degrees zero three point zero one minutes West

and a distance of two hundred thirty four meters,  ninety six  

centimeters, four  millimeters;  the tenth with direction  North seventy  

degrees twenty nine point twenty nine minutes West and a distance of two

meters,  three centimeters, six  millimeters;  the eleventh with  

direction  North twenty five degrees North zero four point twenty eight  

minutes East and a distance of one meter,  seventy one centimeters,  six

millimeters;  the twelfth with direction North seventy one degrees  fifty

three point forty one minutes  West and a distance of six meters, twenty

nine  centimeters,  six millimeters;  the thirteenth with direction South

thirteen  degrees  forty three point  ninety five minutes West and a

distance of sixteen  meters,  seventy  centimeters,  six  millimeters;  

arriving thus to the Southwest  corner  where  the  present  description  

started.  The  first  eight (straight line) sections border with lands

known as Montecristo  Isle,  property of CORSAIN.  The other five pieces

border with lands of Mr. Bartolo Berrios; the thirteen  prior pieces  

border with the Ruta Militar  Highway with Santa Rosa de Lima in the

middle.  That on the built area of the land that is leased  there is

found iron and wood  galleys  with roofs of  channeled,  laminated  

metal,  also property of CORSAIN.  II.) OBJECT OF THE CONTRACT. Both

parties agree that for having incurred in past due payments on the lease,

application of clause V) of the original contract was made in such sense

and having paid the past due amount, we agree to sign a new contract that

will be governed under the clauses that are detailed in this instrument.  

The representative of the lessor delivers in simple lease to the lessee

the portion of the land described above and in such




                                   6




<PAGE>




capacity the lessee's special Power receives the referred to property to

his complete satisfaction, obliging himself to return it to the lessor in

the same conditions at the termination of the lease term.  III) TERM AND

EXTENSION. The term of the lease is agreed to for nineteen months

starting counting from the day of November 12 of the year two thousand

six with expiration on the day of June 11 of the year two thousand eight,

both dates inclusive, which will be extended automatically each three

months, always and when, there does not exist an express statement on the

part of CORSAIN to terminate it in the established term with at least

thirty days of advance notice. If the Lessee complies with the clauses of

this contract in joint agreement  with the Lessor they may decide to

continue with the lease,  its conditions will be discussed and protected

under a new contract. In the case that the Lessee deoccupies the property

under lease before the end of the term it should pay and all the surface

taxes pending as if it were the end of the term.   IV) PRICE AND FORM OF

PAYMENT: The total price of the lease during the first year is EIGHTEEN

THOUSAND SIX HUNDRED EIGHT  DOLLARS WITH TWENTY ONE CENTS OF A DOLLAR OF

THE UNITED STATES OF AMERICA ($18,608.21) PLUS THE CORRESPONDING TAX FOR

THE Transfer of Real Estate and the Rendering of Services (VAT), payable

through monthly quotas, successive and beforehand, the first for ONE

THOUSAND FIVE HUNDRED FIFTY DOLLARS WITH SIXTY EIGHT CENTS OF A DOLLAR OF

THE UNITED STATES OF AMERICA, ($1,550.68), PLUS THE CORRESPONDING TAX FOR

THE Transfer of Real Estate and the Rendering of Services (VAT).  This

price will be increased annually in conformance to the inflation rate of

the United States of America and the increase will begin  once the

corresponding report is obtained from the Embassy of that country

accredited in E l Salvador and will be added to the corresponding monthly

quota effective on the twenty fifth day of the month of  each one of the

months included in the term.  V)  EFFECTS OF THE PAST DUE:  The delay in

payment of one of the quotas agreed to will cause the term to end, giving

the right to the Lessor to require the Lessee the immediate deoccupation

of the leased property, without need for any judicial process and require

him executively to pay the owed taxes as well as those that remain to be

complied with for the original term, including the termination of the

contract as the case may be.  VI) DEPOSIT.  Both parties agree




                                   7




<PAGE>




that the obligations contracted in the present instrument on the part of

the Lessor are guaranteed with the deposits made by it in favor of the

Lessee for the amount of ELEVEN THOUSAND SEVEN HUNDRED AND FORTY ONE

DOLLARS WITH FIFTY CENTS OF A DOLLAR OF THE UNITED STATE OF AMERICA

protected by income receipt number six thousand seven hundred and seventy

four-A, dated November 15 of one thousand nine hundred ninety three and

deposited to the account of CORSAIN dated February 16, one thousand nine

hundred ninety five for the amount of THREE HUNDRED AND THIRTY THREE

DOLLARS WWWITH FIFTY CENTS OF A DOLLAR OF THE UNITED STATES OF AMERICA,

that will serve to respond for the owed taxes or for payments which the

Lessee might incur and that were charges of the Lessor and which will be

returned to him in a term of thirty days following the termination of the

present contract, in case what was mentioned above does not happen.  VII)

SPECIAL CONDITIONS: The Lessor commits to: 1) inform in writing to

CORSAIN within thirty days following the date of this instrument, about

which installations will be used, upon not doing it, he will incur a fine

equivalent to one quarter of the lease price. 2) The Lessor will not be

responsible for the deterioration that these installations suffer and

that are not used by them.  3) Answer for all kinds of damages that may

be caused as a consequence of the operations that are done in the leased

property.  4) The Lessor may make use of the water resources that are

within the leased portion and of the sources known as Santa Francisca,

Adolfo, Quebrada Seca and Quebrada Honda for whose use the corresponding

rights of way for transit and aqueducts will be constituted, it ought to

use these by means of underground piping.  In addition the Lessee

authorizes to the Lessor to construct a tank in the source known as

Adolfo.  It is understood that the ac cess to the sources mentioned and

the use of the water coming from these does not have an exclusive

character for the Lessor; 5) The Lessor will have the right to use the

surface of the leased area to construct, maintain, repair installations,

machinery, materials and residues from the ore that will be brought to be

processed in said place, as well as build roads, trenches, deposits for

minerals, waste and ore, piping for potable water, telephone lines,

electric lines of transmission and distribution.  As well, it may build

all the facilities necessary to use  what is leased for the end of

crushing, milling and processing of raw material and precious mineral




                                   8




<PAGE>




ore, all on the account of the Lessor.  The use of what is leased should

be the most adequate in accordance with the works that the Lessor

proposes to carry out  on the property object of this contract and in

whose execution he is obliged to not cause any ecological damages; and 6)

In the case that Corsain decides to sell the property object of the

present contract, it is obliged to give a preferential right to COMMERCE

GROUIP to acquire dominion over it, always if the proposed conditions of

sale are accepted, to the contrary, CORSAIN remains free to terminate the

lease contract without anymore responsibility than to give the respective

notice to the Lessor.  VIII) RIGHTS OF THE LESSEE:  The Lessee will have

free access to the leased property for the purpose of inspection, being

able to delegate such faculty to the person or persons it deems

convenient, for which it will give prior notice to the Lessor of the

reasons for its decision with at least two days of anticip ation for

reasons of security.  IX). DESTINY OF USE.  The leased property will be

destined exclusively for the use of the surface of the leased area to

construct, maintain, repair installations, machinery, residues  of ore

that will be brought to be processed  in said place, as well to build

roads, trenches, deposits for minerals, waste and ore, piping for potable

water, telephone lines, electric transmission and distribution lines; to

construct all the facilities necessary to use what is leased to the end

of crushing, milling and processing raw materials and ore of precious

minerals.  X). PROHIBITIONS. A) The Lessee may not exploit any mineral

that might exist on the leased property in virtue of the fact that the

present contract only covers the use of the surface of the land  and the

use of the installations for the purpose of processing  and storing

mineral ore brought from outside of the same property.  If the Lessor

finds gold, silver, or other mineral and plans to exploit it, i t should

sign a new contract with the Corporacion Salvadorena de Inversiones

different from what by means of this instrument is being signed; b) The

Lessor commits to not store on the leased property inflammable, explosive

substances and all those that are prohibited by the law or that put the

Lessee at risk or its affiliates and in general any person or asset.  In

cases where by the nature of the work carried out by the Lessor it is

necessary to use any of the substances previously mentioned, it is

responsible exclusively for the consequences derived from their wrongful

use.




                                   9




<PAGE>




c) The Lessor cannot sublease in part or in total nor cede its rights to

the property given in lease without prior written permission from the

Lessee.  Any violation of the present prohibitions will be cause for

terminating the present contract.  XI) FINES. The fines that are imposed

for infractions to municipal sanitary regulations will be on the account

of the Lessor or any others that are related to the business. XII)

SPECIAL CLAUSE. The Lessee is exonerated from all responsibility when the

acts and transactions that the Lessor carries out are not in conformance

to the laws of the Republic; and indeed it is proven that it is doing

them, will also be cause for termination of the contract, thus ending the

original term and any extensions.  XIII. LOCAL REPAIRS. During the lease

term or its extensions the Lessor will make: 1) All the expenditures that

are generated by the construction and repair of buildings and for the

repair of machinery and equipment will be on the account of the Lessor,

2) Upon ending the term of the present lease, the improvements and

constructions that the Lessor may have done on the leased property  will

remain without any cost, in favor of CORSAIN with the exception of the

installations that are removable, equipment, machinery, spare parts,

inventories and raw material which the Lessor may withdraw always when

these are identified as its property and that with the withdrawal the

leased property not suffer any deterioration. XIV. TERMINATION. The term

of the present contract will end and the Lessee  will have the right to

declare it ended without the need for any judicial intervention and the

Lessor should deoccupy  immediately the leased property in any of the




                                  10




<PAGE>




following cases: a) For late payment of one of the lease quotas in the

form in which it has been agreed to in this instrument after sixty days

of having been notified  of the existence of the past due payment; b) For

an executed sentence coming from an execution brought  against the Lessor

by third parties or by CORSAIN for obligation distinct from the contents

in this document; c) If the Lessor subleases or cedes its right in the

lease  or if it permits access of third parties  so that they explore or

exploit the mines without the prior authorization of CORSAIN; d) For

having used the leased property for work that is distinct from those that

in conformance to this contract it plans to carry out; e) For

non-compliance of the obligations contracted according to what is

established in Roman number VII of this contract; f) For non-fulfillment

or contravention on the part of the Lessor of any of the obligations

consigned in this  instrument,  g) When the Lessor does not comply with

any of the obligations and special conditions stipulated in it, the

Lessee will have the right to retain all or part of the quantity given in

deposit to recover from the damages and harm caused; as well as fulfill

what is established in Clause VII of this contract.  XV).  SPECIAL

DOMICILE. For the purpose of the obligations contracted in the present

contract, both parties set as special domicile that of this city and to

the competence of whose Tribunals we submit.  Swearing to the above, we

sign in the city of San Salvador at twenty five days of the month of

March of the year two thousand eight.




LIC. GINO ROLANDO BETTAGLIA RIVAS     EDWARD A. MACHULAK

President of CORSAIN                  Power of Attorney of Commerce Group

Signatures plus that of John H. Curry




In the city of San Salvador, at nine hors of the day of March 25 of the

year two thousand eight; Before me ROLANDO MAAAURICIO CARRILLO CASTILLO,

Notary, from this domicile, APPEAR: For one party GINO ROLANDO BETTAGLIO

RIVAS of fifty four years of age, Bachelor in Economy, of domicile in

Antiguo Cuscatlan, Department of La Libertad, bearer of my Sole Identity

Document number zero two million one hundred eighty three thousand eight

hundred seventy seven acting in the name and representation, in his

capacity of President and Legal Representative of the CORPORACION

SALVADORENA DE INVERSIONES  that is abbreviated CORSAIN, official

Institution of Autonomous character, of this domicile, with Tax

Identification Number zero six hundred fourteen - zero ten thousand one

hundred eighty two zero zero one-one; who in the course of this document

will be called "THE LESSEE" OR CORSAIN; for the other part Mr. EDWARD A.

MACHULAK OF FIFTY SIX years of age, businessman, of American nationality,

bearer




                                  11







<PAGE>




of passport number TWO ZERO SEVEN FIVE SIX SEVEN ONE ZERO ZERO, issued by

the immigration authorities of that country, the day of December 18, of

the year two thousand two, with expiration date of December 17, of the

year two thousand twelve, in capacity of Special Power for the company

COMMERCE GROUP CORP, corporation of the State of Wisconsin, United States

of America, who for not speaking or reading Spanish is accompanied by his

translator Mr. JOHN HOWARD CURRY, of sixty seven years of age,

businessman, of nationality of the United States of America, bearer of

passport number zero four five five two seven three six two, issued by

the Migratory Authorities of that country, the day of July 13, of one

thousand nine hundred ninety nine, with expiration date of July 12, of

two thousand nine; the company referred to above henceforth will be

called "THE LESSOR", through this instrument we agree to sign a SIMPLE

LEASING CONTRACT" which will be subject to the following clauses: I.  

DECLARATION OF DOMINION. That the leasing entity is owner and current

possessor of a portion of rustic land and constructions that it contains,

that was dismembered from a land of greater size of SIXTY SIX HECTARES

SEVENTY TWO AREAS FIVE POINT TWENTY FIVE CENTIAREAS, equivalent to NINETY

SIX MANZANAS EIGHT THOUSAND NINE HUNDRED SIXTY FOUR  POINT TWENTY THREE

SQUARE VARAS, that forms part of the CORSAIN property, known jointly as

MONTECRISTO MINES, located in Jurisdiction of Jocoro, Department of

Morazan, inscribed in favor of CORSAIN to Number ONE HUNDRED SEVENTY NINE

of the Book TWO HUNDRED SEVENTY FIVE  of the Registry of Property in

Morazan whose description is the following: Starting from the geodesic

marker Valle Santiago in direction  North fifty six degrees zero six

point zero minutes West and a distance of ninety six point fifty four

meters one arrives at a point from where with  direction  North  twenty

five  degrees  thirty four point zero minutes East and a distance of one

hundred meters,  one arrives at another point from where with  direction

North twenty eight  degrees  thirty four point three minutes East and a

distance of one hundred  meters one arrives at another  point from where

with  direction  North  thirty  eight  degrees  thirty four point six

minutes East and a distance of three hundred meters one arrives at

another point from where with  direction  North




                                  12




<PAGE>




forty one degrees fifteen  point zero minutes East and at a distance of

three hundred meters is found the corner South-West of the  property

that is described  below,  whose  measures  and  borders are the

following:  TO THE WEST:  Straight line with direction  North thirty six

degrees forty two point sixty five minutes West and a distance of eight

hundred thirty eight point zero fifty six meters,  bordering with lands

of the general property of greater capacity property of CORSAIN; TO THE

NORTH: broken line that consists of thirty one straight  lines;  the

first with direction  North  seventy  three degrees twenty four point

fifty eight minutes East and a distance of sixty three meters  twenty one

centimeters;  the second  with  direction  North forty three degrees

thirty six point thirty one minutes East and a distance of forty meters

sixty nine centimeters; the third with direction North thirty six degrees

forty two point sixty six minutes  East and a distance of fifty six

meters  sixty eight  centimeters;  the fourth with  direction  North

forty three degrees  eighteen  point  eighty four  minutes East and a

distance of eighty one meters thirty  centimeters,  eight  millimeters;

the fifth with direction North seven  degrees  three  point  twenty one

minutes  East and a distance of twenty meters eighty four  centimeters,

eight  millimeters;  the sixth with  direction North  seventy  degrees

fifty six point  seven  minutes  West and a distance of thirteen  meters

fifty  centimeters;  the seventh with a direction North seventy degrees

forty point  fourteen  minutes West and a distance of forty seven meters

sixty  centimeters,  six  millimeters;  the eighth with direction  North

and one degree  thirty six point forty seven  minutes East and a distance

of forty eight meters twenty one centimeters,  four millimeters; the

ninth with direction North forty five degrees  fifty one point ninety

seven  minutes East and a distance of ninety eight meters thirty seven

centimeters,  two millimeters;  the tenth with direction North forty

three degrees fifty nine point zero seven minutes East and a distance of

one hundred forty meters twenty three centimeters, one millimeter; the

eleventh with  direction  South twenty nine degrees thirty seven point

sixty minutes East and a distance of thirty one meters, ninety three

centimeters, five millimeters;  the twelfth with  direction  South forty

five degrees twenty three point  eighty  seven  minutes  East and a

distance of forty four  meters  eighty centimeters,  three  millimeters;

the thirteenth with direction South forty one degrees two point fifty one

minutes  East and a distance of thirty  meters forty five centimeters,

five  millimeters; the fourteenth




                                  13




<PAGE>




with direction South sixty six degrees  sixteen point thirty one minutes

East and a distance of twenty five meters eighty seven centimeters;  the

fifteenth  with  direction  North seventy three degrees thirteen  point

thirteen  minutes East and a distance of fifteen meters, sixty nine

centimeters;  the  sixteenth  with  direction  South eighty degrees

seventeen  point fifty two  minutes  East and a distance of twenty nine

meters forty one centimeters,  four millimeters;  the seventeenth with

direction South five degrees forty eight point seventy four minutes West

and a distance of fifty two meters, sixty seven centimeters,  one

millimeter;  the eighteenth with direction  South twenty five  degrees  

fifty eight point sixty nine minutes East and a distance of thirty two

meters,  twenty centimeters,  six millimeters; the nineteenth  with  

direction  South forty four degrees forty one point forty nine minutes

East and a distance of thirty two meters, ninety seven centimeters,  two

millimeters;  the twentieth with direction south sixty degrees thirty

nine point twenty  six  minutes  East and a  distance  of forty  six  

meters,  twenty  five centimeters,  eight millimeters; the twenty first

with direction South fifty one degrees one point one seventy one minutes  

East and a distance of thirty  eight meters,  one millimeter;  the twenty

second with direction South seventy degrees forty two point eleven

minutes East and a distance of twenty six meters, twenty centimeters, two

millimeters; the twenty third with direction South seventy nine degrees  

forty  nine  degrees  forty four point  forty five  minutes  East and a

distance  of ten meters  fifty five centimeters,  six  millimeters;  the

twenty fourth with direction  North seventy degrees sixty five point

eight minutes East and a distance of twenty seven meters twenty one

centimeters, eight millimeters; the twenty fifth with  direction  North

fifty eight  degrees  twenty nine point twelve minutes East and a

distance of one hundred five meters,  fifty eight  centimeters,  three  

millimeters;  the twenty  sixth with direction  South eighty degrees

thirty eight point ninety two minutes East and a distance of twenty

meters, sixty one centimeters,  seven millimeters; the twenty seventh  

with  direction  South fifty one degrees zero point eighty four minutes

East and a distance of eleven meters, ninety centimeters,  five

millimeters; the twenty  eighth with  direction South forty two degrees

fifty three point thirty seven  minutes  East and a  distance  of  eighty  

four  meters,  seventy  seven centimeters, two millimeters; the twenty

ninth with direction South seventy six degrees  forty seven point forty

six minutes  East and a distance of eighty

                                

                                  14










<PAGE>




nine meters, five centimeters,  seven millimeters; the thirtieth with

direction South seventy seven degrees forty five point  thirteen  minutes

East and a distance of thirty meters, eighty two centimeters,  nine

millimeters;  the thirty first with direction  South sixty four degrees

fifty one point fourteen  minutes East and a distance of sixteen  meters,

thirty  centimeters,  eight  millimeters.  All the pieces border with

lands of Mr. Rene Gonzalez, deep ravine in the middle, TO THE EAST:

Broken line made up by twenty one straight lines: the first with

direction South forty one  degrees  forty  seven  point  sixty  eight

minutes  West and a distance of forty nine  meters,  fifty six

centimeters,  two  millimeters;  the second with direction  South twenty

seven degrees forty point eighty six minutes West and a distance  of

forty  five  meters,  twenty  three  centimeters,  eight millimeters; the

third with  direction  South twenty nine  degrees  fifty seven point

nineteen  minutes West and a distance of thirty two meters,  twenty eight

centimeters,  two millimeters;  the fourth with direction South eighteen

degrees twenty eight point zero one minutes West and a distance of eleven

meters, ninety five  centimeters,  six  millimeters;  the fifth with

direction  South seventeen degrees  thirty point  ninety seven  minutes

East and a distance of nine meters, seventy four centimeters,  two

millimeters; the sixth with direction South forty one degrees  thirty

five point fifty three minutes East and a distance of twenty seven

meters,  six centimeters,  three  millimeters;  the seventh with

direction South eighty seven  degrees  twenty three point ninety three

minutes East and a distance of thirty two meters, seventeen centimeters,

one millimeter; the eighth with direction  North eighty one degrees zero

point zero five minutes East and a distance of twenty meters, ninety

centimeters,  five millimeters; the ninth with direction  South eighty

eight  degrees zero seven point twenty five minutes East and a distance

of twenty eight meters, ninety seven centimeters;  the tenth with

direction  South eighty five  degrees  zero two point eleven  minutes

East and a distance of twenty six meters,  fifty seven  centimeters,  six

millimeters;  the eleventh  with  direction  South eighty two degrees

fifty eight point forty nine minutes East and a distance of twenty six

meters,  forty nine  centimeters,  one millimeter;  the twelfth with

direction  South  eleven  degrees zero zero point thirty six minutes and

a distance of twelve  meters,  seventy five  centimeters, five

millimeters; the thirteenth with direction South twelve degrees thirty

five point  seventeen  minutes  West  and  a  distance  of  sixty  nine

meters,  two centimeters,




                                  15







<PAGE>




nine millimeters;  the fourteenth with direction South six degrees twenty

four point  sixteen  minutes  East and a  distance  of twenty six meters

ninety three centimeters,  eight millimeters; the fifteenth with

direction South seventy  degrees  sixteen point twenty nine minutes East

and a distance of fifty five  meters forty eight  centimeters,  six  

millimeters;  the  sixteenth  with direction South sixty seven  degrees  

fifty one point  fifty two minutes East and a distance of forty meters,  

eighty  centimeters,  seven millimeters;  the  seventeenth  with

direction  South thirty three degrees twenty three point thirty two

minutes East and a distance of twenty two meters, fifty one centimeters,

six millimeters; the eighteenth with direction South four degrees eighty

two point zero three minutes West and a  distance  of twenty  six  

meters,  seventy  four centimeters,  four millimeters;  the nineteenth  

with direction  South forty one degrees twenty six point twenty seven  

minutes  West and a distance of seventy  meters,  thirty one centimeters,  

one  millimeter; the twentieth  with  direction  South twenty one degrees  

forty nine point  thirty one  minutes  East and a distance of forty six

meters, seventy  three  centimeters,  nine  millimeters;  the twenty

first with direction  South  forty four  degrees  twenty  point  fifty  

minutes East and a distance of sixty one meters,  eighty four

centimeters,  four millimeters.  The first fifteen pieces border with

lands of Mr. Rene Gonzalez,  deep ravine in the middle;  the other six

pieces border with Colonia  Monte  Cristo;  TO THE SOUTH: Broken line

made up of thirteen straight lines:  the first with direction South

seventy  degrees  fifty seven point fifty seven  minutes  West and a

distance of fifty meters, ninety two centimeters, six millimeters; the

second with direction South sixty  seven  degrees  twenty  four point

forty one  minutes  West and a distance of fifty seven meters,  eighty

one centimeters,  six millimeters;  the third with  direction  South

sixty two degrees  thirty nine point  seventy  nine minutes West and a

distance of fifty nine meters,  thirteen  centimeters,  eight

millimeters;  the fifth with direction  South fifty seven  degrees  forty

eight point forty eight minutes West and a distance of thirty seven

meters, ninety six centimeters,  three  millimeters;  the seventh  with

direction  South fifty two degrees  forty five point forty four  minutes

West and a distance of forty three meters,  sixty two  centimeters,

eight millimeters;  the eighth with direction South fifty four degrees

fifty five point forty one minutes West and a distance of one hundred

twenty six meters,  fourteen  centimeters,  two




                                  16

<PAGE>




millimeters;  the ninth with direction  South fifty six degrees zero

three point zero one minutes West and a distance of two hundred thirty

four meters,  ninety six centimeters, four  millimeters;  the tenth with

direction  North seventy degrees twenty nine point twenty nine minutes

West and a distance of two meters,  three centimeters, six  millimeters;  

the eleventh with direction  North twenty five degrees North zero four

point twenty eight minutes East and a distance of one meter,  seventy one

centimeters,  six millimeters;  the twelfth with direction North seventy

one degrees  fifty three point forty one minutes  West and a distance of

six meters, twenty nine  centimeters,  six millimeters;  the thirteenth

with direction South thirteen  degrees  forty three point  ninety five

minutes West and a distance of sixteen  meters,  seventy  centimeters,

six  millimeters; arriving thus to the Southwest  corner  where  the  

present  description started.  The  first  eight (straight line) sections

border with lands known as Montecristo  Isle,  property of CORSAIN.  The

other five pieces border with lands of Mr. Bartolo Berrios; the thirteen  

prior pieces border with the Ruta Militar  Highway with Santa Rosa de

Lima in the middle.  That on the built area of the land that is leased  

there is found iron and wood  galleys  with roofs of  channeled,  

laminated metal, also property of CORSAIN.  II.) OBJECT OF THE CONTRACT.

Both parties agree that for having incurred in past due payments on the

lease, application of clause V) of the original contract was made in such

sense and having paid the past due amount, we agree to sign a new

contract that will be governed under the clauses that are detailed in

this instrument.  The representative of the lessor delivers in simple

lease to the lessee the portion of the land described above and in such

capacity the lessee's special Power receives the referred to property to

his complete satisfaction, obliging himself to return it to the lessor in

the same conditions at the termination of the lease term.  III) TERM AND

EXTENSION. The term of the lease is agreed to for nineteen months

starting counting from the day of November 12 of the year two thousand

six with expiration on the day of June 11 of the year two thousand eight,

both dates inclusive, which will be extended automatically each three

months, always and when, there does not exis t an express statement on

the part of CORSAIN to terminate it in the established term with at least

thirty days of advance notice. If the Lessee complies with the clauses of

this contract in joint agreement  with the Lessor they may decide to

continue with the lease,  its conditions will be discussed and protected

under a new

                                  17







<PAGE>




contract.  In the case that the Lessee deoccupies the property under

lease before the end of the term it should pay and all the surface taxes

pending as if it were the end of the term.   IV) PRICE AND FORM OF

PAYMENT: The total price of the lease during the first year is EIGHTEEN

THOUSAND SIX HUNDRED EIGHT  DOLLARS WITH TWENTY ONE CENTS OF A DOLLAR OF

THE UNITED STATES OF AMERICA ($18,608.21) PLUS THE CORRESPONDING TAX FOR

THE Transfer of Real Estate and the Rendering of Services (VAT), payable

through monthly quotas, successive and beforehand, the first for ONE

THOUSAND FIVE HUNDRED FIFTY DOLLARS WITH SIXTY EIGHT CENTS OF A DOLLAR OF

THE UNITED STATES OF AMERIC A, ($1,550.68), PLUS THE CORRESPONDING TAX

FOR THE Transfer of Real Estate and the Rendering of Services (VAT).

This price will be increased annually in conformance to the inflation

rate of the United States of America and the increase will begin  once

the corresponding report is obtained from the Embassy of that country

accredited in El Salvador and will be added to the corresponding monthly

quota effective on the twenty fifth day of the month of  each one of the

months included in the term.  V)  EFFECTS OF THE PAST DUE:  The delay in

payment of one of the quotas agreed to will cause the term to end, giving

the right to the Lessor to require the Lessee the immediate deoccupation

of the leased property, without need for any judicial process and require

him executively to pay the owed taxes as well as those that remain to be

complied with for the original term, including the termination of the

contract as the case may be.  VI) DEPOSIT.  Both parties agree that the

obligations contrac ted in the present instrument on the part of the

Lessor are guaranteed with the deposits made by it in favor of the Lessee

for the amount of ELEVEN THOUSAND SEVEN HUNDRED AND FORTY ONE DOLLARS

WITH FIFTY CENTS OF A DOLLAR OF THE UNITED STATE OF AMERICA protected by

income receipt number six thousand seven hundred and seventy four-A,

dated November 15 of one thousand nine hundred ninety three and deposited

to the account of CORSAIN dated February 16, one thousand nine hundred

ninety five for the amount of THREE HUNDRED AND THIRTY THREE DOLLARS

WITH FIFTY CENTS OF A DOLLAR OF THE UNITED STATES OF AMERICA, that will

serve to respond for the owed taxes or for payments which the Lessee

might incur and that were charges of the Lessor and which will be

returned to him in a term of thirty days following the termination of the




                                  18







<PAGE>







present contract, in case what was mentioned above does not happen.  VII)

SPECIAL CONDITIONS: The Lessor commits to: 1) inform in writing to

CORSAIN within thirty day s following the date of this instrument, about

which installations will be used, upon not doing it, he will incur a fine

equivalent to one quarter of the lease price. 2) The Lessor will not be

responsible for the deterioration that these installations suffer and

that are not used by them.  3) Answer for all kinds of damages that may

be caused as a consequence of the operations that are done in the leased

property.  4) The Lessor may make use of the water resources that are

within the leased portion and of the sources known as Santa Francisca,

Adolfo, Quebrada Seca and Quebrada Honda for whose use the corresponding

rights of way for transit and aqueducts will be constituted, it ought to

use these by means of underground piping.  In addition the Lessee

authorizes to the Lessor to construct a tank in the source known as

Adolfo.  It is understood that the access to the sources mentioned and

the use of the water coming from these does not have an exclusive

character for the Lessor; 5) The Lessor will have the right to use the

surface of the leased area to construct, maintain, repair installations,

machinery, materials and residues from the ore that will be brought to be

processed in said place, as well as build roads, trenches, deposits for

minerals, waste and ore, piping for potable water, telephone lines,

electric lines of transmission and distribution.  As well, it may build

all the facilities necessary to use what is leased for the end of

crushing, milling and processing of raw material and precious mineral

ore, all on the account of the Lessor.  The use of what is leased should

be the most adequate in accordance with the works that the Lessor

proposes to carry out  on the property object of this contract and in

whose execution he is obliged to not cause any ecological damages; and 6)

In the case that Corsain decides to sell the property object of the

present contract, it is obliged to give a preferential right to COMMERCE

GROUIP to acquire dominion over it, al ways if the proposed conditions of

sale are accepted, to the contrary, CORSAIN remains free to terminate the

lease contract without anymore responsibility than to give the respective

notice to the




                                  19







<PAGE>




Lessor.  VIII) RIGHTS OF THE LESSEE:  The Lessee will have free access to

the leased property for the purpose of inspection, being able to delegate

such faculty to the person or persons it deems convenient, for which it

will give prior notice to the Lessor of the reasons for its decision with

at least two days of anticipation for reasons of security.  IX). DESTINY

OF USE.  The leased property will be destined exclusively for the use of

the surface of the leased area to construct, maintain, repair

installations, machinery, residues  of ore that will be brought to be

processed  in said place, as well to build roads, trenches, deposits for

minerals, waste and ore, piping for potable water, telephone lines,

electric transmission and distribution lines; to construct all the

facilities necessary to use what is leased to the end of crushing,

milling and processing raw materials and ore of precious minerals.  X).

PROHIBITIONS. A) The Lessee may not exploit any mineral that might exist

on the leased property in virtue of the fact that the present contract

only covers the use of the surface of the land  and the use of the

installations for the purpose of processing and storing mineral ore

brought from outside of the same property.  If the Lessor finds gold,

silver, or other mineral and plans to exploit it, it should sign a new

contract with the Corporacion Salvadorena de Inversiones different from

what by means of this instrument is being signed; b) The Lessor commits

to not store on the leased property inflammable, explosive substances and

all those that are prohibited by the law or that put the Lessee at risk

or its affiliates and in general any person or asset.  In cases where by

the nature of the work carried out by the Lessor it is necessary to use

any of the substances p reviously mentioned, it is responsible

exclusively for the consequences derived from their wrongful use.  c) The

Lessor cannot sublease in part or in total nor cede its rights to the

property given in lease without prior written permission from the Lessee.

Any violation of the present prohibitions will be cause for terminating

the present contract.  XI) FINES. The fines that are imposed for

infractions to municipal sanitary regulations will be on the account of

the Lessor or any others that are related to the business.  XII)  SPECIAL

CLAUSE. The Lessee is exonerated from all responsibility when the acts

and transactions that the Lessor carries out are not in conformance to

the laws of the Republic; and indeed it is proven that it is doing them,

will also be cause for termination of the contract, thus ending the

original term and




                                  20







<PAGE>







any extensions.  XIII. LOCAL REPAIRS. During the lease term or its

extensions the Lessor will make: 1) All the expenditures that are

generated by the constru ction and repair of buildings and for the repair

of machinery and equipment will be on the account of the Lessor, 2) Upon

ending the term of the present lease, the improvements and constructions

that the Lessor may have done on the leased property  will remain without

any cost, in favor of CORSAIN with the exception of the installations

that are removable, equipment, machinery, spare parts, inventories and

raw material which the Lessor may withdraw always when these are

identified as its property and that with the withdrawal the leased

property not suffer any deterioration. XIV.  TERMINATION. The term of the

present contract will end and the Lessee will have the right to declare

it ended without the need for any judicial intervention and the Lessor

should deoccupy  immediately the leased property in any of the following

cases: a) For late payment of one of the lease quotas in the form in

which it has been agreed to in this instrument after sixty days of having

been notified  of the e xistence of the past due payment; b) For an

executed sentence coming from an execution brought  against the Lessor

by third parties or by CORSAIN for obligation distinct from the contents

in this document; c) If the Lessor subleases or cedes its right in the

lease  or if it permits access of third parties  so that they explore or

exploit the mines without the prior authorization of CORSAIN; d) For

having used the leased property for work that is distinct from those that

in conformance to this contract it plans to carry out; e) For

non-compliance of the obligations contracted according to what is

established in Roman number VII of this contract; f) For non-fulfillment

or contravention on the part of the Lessor of any of the obligations

consigned in this instrument,  g) When the Lessor does not comply with

any of the obligations and special conditions stipulated in it, the

Lessee will have the right to retain all or part of the quantity given in

deposit to recover from the damages and harm caused; as well as fulfill

what is established in Clause VII of this contract.  XV).  SPECIAL

DOMICILE. For the purpose of the obligations contracted in the present

contract, both parties set as special domicile that of this city and to

the competence of whose Tribunals we submit.  I SWEAR: I) That the

signatures that appear at the end of the document that today is

recognized are AUTHENTIC for having been recognized as theirs by those

appearing in my presence, as well as the concepts that come up in it; II)

That I have verified the personal identity of those appearing by




                                  21







<PAGE>




means of the relevant identity documents; c) Being legitimate and

sufficient the juridical personality with which appears on the one hand

Lic. Gino Rolando Bettaglio Rivas for having in view : a) Founding Law of

the Corporacion Salvadorena de Inversiones published  in the Official

Daily (Federal Register)  Number two hundred thirty five Tome nine

hundred seventy three dated December twenty two  of one thousand nine

hundred eighty one  in whose article seventy seven the Legal

Representation of the Corporation is conferred to President and it

authorizes him to intervene in the acts and contracts that it signs and

in juridical or administrative actions in which it has interest, b)

Certification of Number DOS of the Act Number ONE HUNDRED THRITY FIVE of

the session celebrated by the Assembly of Governors of the Corporacion

Salvadorena de Inversiones  the day of May twenty eight  of the year two

thousand seven in which it ratifies the naming as its Director President  

Lic. GINO ROLANDO BETAGLIO RIVAS  for a pe riod of three years counting

from June first of the year two thousand four  by means of which it

ratifies the naming of GINO ROLANDO BETTAGLIO RIVAS  as President

Director of the Corporacion Salvadorena de Inversiones.  III) Being

legitimate and sufficient the juridical personality with which appears on

the one hand Mr. Edward L. Machulak for having in view: the General

Administrative Power granted in the city of Milwaukee, State of

Wisconsin, United States of America at sixteen hours of the day of

October twenty six o two thousand seven before the Notary Sylvia Machulak

by Mrs. Christine Wolski, in her character of Legal Representative of the

company COMMERCE GROUP CORP  and other, duly having Apostille conforming

to the Hague Convention dated October five  of one thousand nine hundred

seventy one dated February twenty six  of the year two thousand eight,

being in said power making the existence legitimate of the referred to

company and the personality of its expressed leader.  Thus did those

present express themselves and to whom I explained the legal effects of

this Notarial Act that is written in six working sheets and read as it

was  by me completely all that was written and in one single act without

interruption  they state their agreement, ratified its content and we

signed jointly  with the translator of the Power of Attorney of the

Lessor who stated he swears having translated to them all the content and

the concept detailed in




                                  22







<PAGE>




this document, the reason for which both parties

sign  for its being written conforming to their will.  I SWEAR.

Signatures of Lic. Gino Rolando Bettaglio Rivas;  Edward Machulak, John

H. Curry and the stamp and signature of the Notary.













                                  23






